Citation Nr: 1512040	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-24 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non service-connected pension benefits in the amount of $26,726.33.  

(The issues of entitlement to service connection for liver disability, including hepatitis C, and the validity of the debt created as a result of the termination of the Veteran's non-service connected pension effective May 27, 2009, are addressed in a separate document.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     


REMAND

In September 2011, VA terminated the Veteran's non-service connected pension payments, effective from May 27, 2009, resulting in an overpayment of $26,726.33.  In April 2013, the Veteran submitted a request for waiver of the repayment of this debt.  The same month, the Committee denied the claim.  In July 2013, the Veteran submitted a statement which was interpreted as being a notice of disagreement with the April 2013 decision by the Committee.  A statement of the case on the issue of the denial of waiver of overpayment was promulgated in June 2014.  In July 2014, the Veteran submitted a statement which has been construed as a substantive appeal for this issue.  In this statement and other statements received subsequently, the Veteran indicates a desire to appear for a hearing before the Committee on his waiver claim.  While the Veteran has had a hearing on the separate matter of the validity of the debt, the Veteran has not been afforded a hearing pertaining to his request for waiver of overpayment of his non-service connected pension benefits.  He is entitled to the hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for an in-person hearing before the Committee on Waivers and Compromises in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




